NUMBER 13-11-00194-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

K2M3, LLC AND COCOON DATA, LLC ,                                           Appellants,


                                           v.

COCOON DATA HOLDING PTY. LTD.
ACN 127 993 300 AND COCOON DATA
PTY LTD ACN 127 993 284,                                                    Appellees.


                   On appeal from the 152nd District Court
                          of Harris County, Texas.


                         MEMORANDUM OPINION
             Before Justices Rodriguez, Garza and Benavides
                 Memorandum Opinion by Justice Garza

      This is an appeal from the trial court’s dismissal of a lawsuit filed by appellants,

K2M3, LLC (“K2M3”) and Cocoon Data, LLC (“Cocoon US”), on grounds of forum non

conveniens. By three issues, appellants contend that the trial court erred in: (1) failing
to issue findings of fact and conclusions of law; (2) dismissing the suit because there

was no evidence that an adequate alternative forum existed; and (3) dismissing the suit

because there is insufficient evidence that balancing the parties’ interests favors

dismissal. We affirm.

                                        I. BACKGROUND1

       Appellees, Cocoon Data Holdings Pty. Ltd. ACN 127 993 300 and Cocoon Data

Pty. Ltd. ACN 127 993 284 (collectively, “Cocoon Australia”) are Australian corporations

with principal offices in Australia. K2M3 and Cocoon US are both Colorado limited

liability companies. On August 5, 2009, K2M3 and Cocoon Australia entered into a

Joint Development Agreement (“the Agreement”) for the purpose of exploiting and

selling, in North America, proprietary software encryption technology owned by Cocoon

Australia. To facilitate the parties’ business relationship, the Agreement established

Military Resources Limited (“MR”), a new British Virgin Islands corporation, owned

equally by K2M3 and Cocoon Australia.                Under the Agreement, Cocoon Australia

agreed to fund MR and granted it the exclusive license to sell the encryption technology

in North America. K2M3 agreed to market the technology through MR and guaranteed

specified sales revenues.

       By February 2010, various disputes had developed between the parties. For

example, Cocoon Australia claimed that K2M3 failed to provide an accounting for the

funds paid by Cocoon Australia.          It also claimed that, without authority or Cocoon

Australia’s consent, Mathew Tinley, K2M3’s manager, had unilaterally “substituted” a

new company—Cocoon US—for MR in the Agreement. K2M3 claimed that Cocoon

       1
          This case is before this Court on transfer from the Fourteenth Court of Appeals in Houston
pursuant to an order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001 (West
2005).

                                                 2
Australia failed to make required payments under the Agreement.

       On May 17, 2010, Cocoon Australia sued K2M3 for breach of the Agreement in

Australia.   On September 21, 2010, K2M3 made a general appearance before the

Australian court. On November 10, 2010, K2M3 filed a “defence,” in which it asserted

affirmative defenses and a counterclaim that Cocoon Australia had breached the

Agreement.2 K2M3 asserted that the Agreement was governed by Texas law, but did

not challenge the Australian court’s jurisdiction.

       On September 23, 2010—two days after its appearance in the Australian court—

K2M3 and Cocoon US filed suit in Harris County, asserting that Cocoon Australia had

breached the Agreement. K2M3 and Cocoon US’s petition also requested a temporary

restraining order and injunctive relief enjoining Cocoon Australia from attempting to

license the encryption technology to any other North American company.

       On September 28, 2010, the Australian court issued a restraining order enjoining

K2M3 from seeking a temporary restraining order in the Harris County lawsuit until

October 14, 2010. On October 14, 2010, the Australian court issued a second order

prohibiting K2M3 from seeking a restraining order in the Harris County suit. Despite

these orders, K2M3 and Cocoon US filed an amended petition on October 21, 2010 in

the Harris County suit, in which they requested a hearing on their application for a
       2
         K2M3’s “defence” responds to Cocoon Australia’s allegations and asserts counterclaims. For
example, the “defence” asserted:

              In answer to paragraph 6(a), the Defendant denies that the Plaintiff made the
       payments as described and says that the Plaintiffs is [sic] in breach of clause 8.1 of the
       Agreement which provided that the Plaintiffs were to make payments totaling US$1million
       by 30 October 2010.

               Particulars

               The Plaintiffs only paid US$167,000 and therefore owe US$833,000.



                                                   3
temporary injunction. The trial court held the temporary injunction hearing on November

12, 2010; counsel for appellants and Cocoon Australia appeared. K2M3 presented the

testimony of Tinley. Both sides introduced exhibits.

      On cross-examination, Tinley admitted that Cocoon Australia had sued K2M3

first in Australian court and that K2M3 had answered, but that K2M3 had not challenged

the Australian court’s jurisdiction. The Australian court’s September 28 and October 14

restraining orders were introduced into evidence. On November 22, 2010, the trial court

denied appellants’ request for a temporary injunction.

      On November 19, 2010, Cocoon Australia filed a motion to dismiss the Harris

County suit for forum non conveniens. Cocoon Australia argued, among other things,

that: (1) an alternate forum existed in Australia, a lawsuit litigating the same issue

(breach of the Agreement) was pending in the Australian court, and K2M3 had

appeared and asserted a claim for breach of the Agreement in that suit; (2) none of the

parties were Texas residents and allowing duplicate litigation would result in

unnecessary costs; (3) duplicate litigation could result in conflicting rulings; and (4)

appellants had filed the Harris County suit “in brazen disregard” of the Australian court’s

orders. Appellants filed a response to Cocoon Australia’s motion to dismiss in which

they argued that: (1) they were required to bring their claims in Texas pursuant to a

forum selection clause in the Agreement3; (2) any additional costs and risks to Cocoon


      3
          The disputed clause in the Agreement states:

      5.3 Governing Law

      This Agreement is governed by and shall be construed in accordance with the laws of
      Texas, United States of America, and each party unconditionally and irrevocably submits
      to the exclusive jurisdiction of federal and state courts of Texas, United States of
      America. This Agreement is governed by and shall be construed in accordance with the
      laws of Texas and each party unconditionally and irrevocably submits to the exclusive

                                                   4
Australia as a result of the Harris County suit were “bargained for” when the parties

signed the Agreement; and (3) the Harris County suit is not a “duplicate lawsuit”

because appellants sought enforcement of the Agreement, whereas Cocoon Australia’s

Australia lawsuit sought termination of the Agreement.4

        On December 10, 2010, the trial court held a hearing on Cocoon Australia’s

forum non conveniens motion. At the hearing, the trial court judge stated that he was

“concerned about these claims being filed in two forums and parallel proceedings going

on.” He stated he was “not going to preside over a trial if there is a trial that has already

taken place in Australia, and [was] sure the Justice down in Australia doesn’t wish to

preside over a trial where a trial’s already taken place here in Texas.” The trial court

observed that, contrary to appellants’ arguments, he was “not viewing [clause 5.3 in the

Agreement] as a mandatory-forum selection clause.” The court questioned the parties

about the status of the Australian suit. Cocoon Australia’s counsel stated that there was

a pending hearing regarding appellants’ repeated violations of the Australian court’s

restraining orders. The trial court repeatedly questioned appellants’ counsel regarding

the parties’ relationship to Texas. Appellants’ counsel responded that the contract “was

performable” in Texas and the parties had agreed Texas was an appropriate forum. On


        jurisdiction of federal and state courts of:

        (a) in respect of any Court proceedings of any claims by [Cocoon Australia or MR] under
            or pursuant to this Agreement, Victoria, Australia, subject to paragraph (c) of this
            clause 5.3;

        (b) in respect of Court proceedings of any claims by K2M3 under or pursuant to this
            agreement, Texas, United States of America, subject to paragraph (c) of this clause
            5.3; and

         We note that despite separate references in “(a)” and “(b)” to “paragraph (c) of this clause 5.3,”
there is no “paragraph (c)” in clause 5.3. Neither side acknowledges or explains this anomaly.
        4
            The parties filed several additional replies and supplemental replies.

                                                       5
December 15, 2010, the trial court dismissed the case for forum non conveniens.

        Appellants filed a motion for new trial which was overruled by operation of law.

Appellants also timely requested findings of fact and conclusions of law and filed a

notice of past due findings, but no findings of fact or conclusions of law were issued.5

               II. FAILURE TO FILE FINDINGS OF FACT AND CONCLUSIONS OF LAW

        By their first issue, appellants contend that the trial court erred in failing to file

findings of fact and conclusions of law. Appellants timely filed a request for findings of

fact and conclusions of law and a notice of past due findings of fact and conclusions of

law with respect to the trial court's decision to grant Cocoon Australia’s motion to

dismiss for forum non conveniens. Appellants cite Texas Rules of Civil Procedure 296

and 297. See TEX. R. CIV. P. 296, 297.6 Rule 296 provides that “in any case tried in the

district or county court without a jury, any party may request the court to state in writing

its findings of fact and conclusions of law.” TEX. R. CIV. P. 296. The term “tried” for the

purposes of rule 296 includes the disposition of a case rendered after an evidentiary

hearing before the trial court upon conflicting evidence. See Puri v. Mansukhani, 973


        5
          On August 29, 2011, Cocoon Australia filed a motion to dismiss this appeal as moot. Cocoon
Australia attached to its motion a copy of the Australian court’s July 29, 2011 judgment. The judgment
assessed money damages against K2M3 in the amount of $250,960.73, plus costs; it also declared that
the Agreement was validly terminated on May 17, 2010.

         We may take judicial notice of the records in another court when, as here, we are provided with
copies of those records. See San Pedro Impulsora de Inmuebles Especiales, S.A. de C.V. v. Villarreal,
330 S.W.3d 27, 43 n.12 (Tex. App.—Corpus Christi 2010, no pet.); Brown v. Brown, 145 S.W.3d 745, 750
(Tex. App.—Dallas 2005, pet. denied). Because the Australian court’s judgment was not before the trial
court, however, we do not rely on it in our analysis of the issues before us. See Beard v. Comm'n for
Lawyer Discipline, 279 S.W.3d 895, 902 (Tex. App.—Dallas 2009, pet. denied) (“It is axiomatic that an
appellate court reviews actions of a trial court based on the materials before the trial court at the time it
acted.”); Methodist Hosps. of Dallas v. Tall, 972 S.W.2d 894, 898 (Tex. App.—Corpus Christi 1998, no
pet.) (same). We therefore deny Cocoon Australia’s motion to dismiss the appeal.
        6
         Rule 297 specifies the timetable for filing findings of fact and conclusions of law and the
procedure for filing a notice of past due findings of fact and conclusions of law.


                                                     6
S.W.2d 701, 708 (Tex. App.—Houston [14th Dist.] 1998, no pet.) (holding that, for

purposes of rule 296, a “case is ‘tried’ when there is an evidentiary hearing before the

court on conflicting evidence.”). When a judgment is rendered as a matter of law,

findings and conclusions have no purpose and should not be requested or considered

on appeal. IKB Indus. (Nig.) Ltd. v. Pro-Line Corp., 938 S.W.2d 440, 443 (Tex. 1997).

Therefore, even when the trial court receives evidence, findings and conclusions are

only appropriate if the trial court is called upon to determine questions of fact upon

conflicting evidence. Port Arthur Indep. Sch. Dist. v. Port Arthur Teachers Ass’n, 990
S.W.2d 955, 958 (Tex. App.—Beaumont 1999, pet. denied); see Ford v. City of

Lubbock, 76 S.W.3d 795, 796–98 (Tex. App.—Amarillo 2002, no pet.) (holding that,

although evidence was attached to the plea and to the response, findings and

conclusions could not properly be considered on appeal because no fact dispute

existed).

       Here, no witnesses testified and no evidence was introduced at the forum non

conveniens hearing.7 At the hearing, the trial court stated that it was “trying to refocus

this discussion back to why [the lawsuit] is in Texas.”             In response to the court’s

questions, appellants’ counsel admitted that appellants were both limited liability

companies formed in Colorado. The trial court asked appellants’ counsel to address

why the court should not dismiss the suit on forum non conveniens grounds because

the court “[saw] no relationship to the State of Texas.” Appellants’ counsel responded

that the Agreement “was performable in the State of Texas” and that the parties had

agreed that Texas was the appropriate forum.               We conclude that the trial court’s


       7
         We note that testimony and evidence was introduced at the temporary injunction hearing, but
there were no disputed fact issues regarding the forum non conveniens analysis.

                                                 7
dismissal of appellants’ suit on grounds of forum non conveniens did not involve

disputed facts but was decided as a matter of law. See IKB Indus. (Nig.) Ltd., 938
S.W.2d at 443. Accordingly, findings of fact and conclusions of law were not required,

and the trial court did not err in failing to issue them. See Haddix v. Am. Zurich Ins. Co.,

253 S.W.3d 339, 346 (Tex. App.—Eastland 2008, no pet.). We overrule appellant’s first

issue.

                        III. DISMISSAL FOR FORUM NON CONVENIENS

         By their second and third issues, appellants contend the trial court erred in

dismissing their lawsuit on forum non conveniens grounds.            Specifically, appellants

contend: (1) there is no evidence that an adequate alternate forum exists (second

issue); and (2) under common law forum non conveniens analysis, the balance of

private-interest and public-interest factors did not favor dismissal (third issue).

   A.     Standard of Review and Applicable Law

         The determination of whether to grant or deny a motion to dismiss on the basis of

the common law doctrine of forum non conveniens is committed to the sound discretion

of the trial court. Quixtar Inc. v. Signature Mgmt. Team, LLC, 315 S.W.3d 28, 31 (Tex.

2010). The trial court’s decision is entitled to great deference and may be reversed only

when there has been a clear abuse of discretion. Id. at 31, 35.

         Forum non conveniens is an equitable doctrine exercised by courts to prevent

the imposition of an inconvenient jurisdiction on a litigant. Vinmar Trade Fin., Ltd. v.

Util. Trailers de Mex., S.A. de C.V., 336 S.W.3d 664 671 (Tex. App.—Houston [1st Dist.]

2010, no pet.). A trial court will exercise the doctrine of forum non conveniens when it

determines that, for the convenience of the litigants and witnesses and in the interest of



                                              8
justice, the action should be instituted in another forum. Id. at 672. “The ‘central focus

of the forum non conveniens inquiry is convenience.’”                Quixtar, 315 S.W.3d at 33

(quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 249 (1981)). In Vinmar, the Houston

First Court of Appeals stated the applicable analysis:

             Building on its holding in Gulf Oil Corp. v. Gilbert,[8] the Supreme
      Court set out the framework for analyzing forum non conveniens in an
      international context in Piper Aircraft. First, “the court must determine
      whether there exists an alternative forum.” The court considers the
      amenability of the defendant to service of process and availability of an
      adequate remedy in the alternative forum. Second, the court must
      determine which forum is best suited to the litigation. In performing this
      second step, a court must consider whether certain private and public
      interest factors weigh in favor of dismissal. A court must be mindful that
      “the ultimate inquiry is where trial will best serve the convenience of the
      parties and the interests of justice.”
336 S.W.3d at 672 (citations omitted).

      As the Texas Supreme Court stated in Quixtar:

      The well-known Gulf Oil factors direct courts to consider both public and
      private interest considerations in forum non conveniens dismissals.
      Private considerations include: (1) the “relative ease of access to sources
      of proof”; (2) the “availability of compulsory process for attendance of
      unwilling, and the cost of obtaining attendance of willing, witnesses”; (3)
      the “possibility of view of premises, if view would be appropriate to the
      action”; (4) the “enforceability of a judgment” once obtained; and (5) “all
      other practical problems that make trial of a case easy, expeditious and
      inexpensive.”         Public considerations include: (1) “[a]dministrative
      difficulties . . . for courts when litigation is piled up in congested centers
      instead of being handled at its origin”; (2) the burden of “jury duty . . . that
      ought not to be imposed upon the people of a community which has no
      relation to the litigation”; (3) “local interest in having localized
      controversies decided at home”; and (4) avoiding conflicts of law issues.
315 S.W.3d at 33–34.

      “A defendant seeking forum non conveniens dismissal ‘ordinarily bears a heavy

burden in opposing the plaintiff’s chosen forum.’” Quixtar, 315 S.W.3d at 31 (quoting


      8
          See Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947).

                                                     9
Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 430 (2007)),

However, when, as here, the appellants are not Texas residents, “a nonresident

plaintiff’s forum choice does not require ‘the same balancing of interests’ as a resident

plaintiff’s.” Id. at 32 (quoting In re Pirelli Tire, L.L.C., 247 S.W.3d 670, 680 (Tex. 2007)

(Willett, J. concurring)).   Thus, the presumption that appellants filed in Texas as a

matter of convenience “applies with less force and deserves ‘substantially less

deference’” than it would if appellants were Texas residents. See id. at 33 (quoting

Pirelli, 247 S.W.3d at 675).     Here, Cocoon Australia had the burden of proof, but

because appellants are not Texas residents, its burden of proof is less stringent than if

appellants were Texas residents. See id.

   B. Analysis

   1. Australia as an Alternative Forum

       We begin by addressing appellants’ complaint that there is no evidence that an

adequate alternative forum exists.      Appellants assert that “Australia is inadequate

because K2M3 is unlikely to be allowed to pursue a cause of action there because

K2M3 is required by [the Agreement] to bring suit in Texas.” In other words, appellants

argue that they are contractually “obligated to bring lawsuits stemming from [the

Agreement] in Texas courts.” Appellants concede that they have never asserted “that

Australia is an inadequate forum to hear cases of this nature.” They argue only that

clause 5.3(b) of the Agreement bars K2M3 from maintaining any claim in Australia.

Appellants thus assert that they have “no adequate remedy” if forced to file suit in

Australia because an Australian court would “take one look at the [Agreement] before

throwing the case out pursuant to [clause] 5.3.” In their reply brief, appellants further



                                            10
argue that, because the Australian court has rendered judgment against them and

declared that the Agreement is terminated, they “have been left with no legal course of

action by the Australian court.”

       Cocoon Australia characterizes the issue as “whether the trial court abused its

discretion in not considering K2M3’s fear that an Australian court will sua sponte invoke

the forum selection clause and dismiss K2M3’s suit, denying it a forum.”                    Cocoon

Australia argues that: (1) because appellants did not raise the issue that an Australian

court would reject any attempt by K2M3 to bring suit in Australia in either their response

to the motion to dismiss or in their reply to Cocoon Australia’s supplemental reply to the

motion, they waived the issue; and (2) appellants’ argument lacks merit because after

appellants appeared in the Australian court and filed a counterclaim, the Australian

court did not dismiss their claim, but attempted to compel K2M3’s continued

participation in the Australian suit.

       We note that, in their response to Cocoon Australia’s motion to dismiss,

appellants argued:      “Given the restrictions of the [Agreement], [appellants] had no

‘choice’ of forum at all; they were bound to the terms of the contract they signed.” We

need not decide, however, whether appellants preserved their issue that an Australian

court would sua sponte dismiss any claim that K2M3 brought in Australia, because we

conclude it is without merit.9 Attached to Cocoon Australia’s motion to dismiss, among

other documents, were copies of the Australian lawsuit, the notice of K2M3’s




       9
         See Vinmar Trade Fin., Ltd. v. Util. Trailers de Mex., S.A. de C.V., 336 S.W.3d 664, 674 n.1
(Tex. App.—Houston [1st Dist.] 2010, no pet.) (“Because the substance of Vinmar’s arguments are
without merit, we need not determine whether the arguments were timely raised.”).


                                                 11
appearance, K2M3’s answer and counterclaim, and the Australian court’s restraining

orders.

        “An alternative forum exists when it is both available and adequate.” Vinmar, 336
S.W.3d at 674; see RSR Corp. v. Siegmund, 309 S.W.3d 686, 710 (Tex. App.—Dallas

2010, no pet.); Sarieddine v. Moussa, 820 S.W.2d 837, 841 (Tex. App.—Dallas 1991,

writ denied). “A ‘foreign forum is available when the entire case and all the parties can

come within the jurisdiction of that forum.’”               Vinmar, 336 S.W.3d at 674 (quoting

Sarieddine, 820 S.W.2d at 841).              “A forum is ‘adequate’ if the parties will not be

deprived of all remedies or treated unfairly.” RSR Corp., 309 S.W.3d at 710. “If the

defendant demonstrates another available forum exists, the plaintiff must then prove the

available forum is inadequate.” Id.

        Appellants concede that they have never asserted “that Australia is an

inadequate forum to hear cases of this nature.” We thus focus on whether, at the time

of the trial court’s decision, Cocoon Australia established that Australia was an available

forum.10 We conclude that Cocoon Australia met its burden. Both Cocoon Australia

parties are Australian corporations.             K2M3’s appearance and counterclaim in the

Australian court established that it consented to jurisdiction there. See Sarieddine, 820
S.W.2d at 842 (citing Piper Aircraft, 454 U.S. at 242 (holding that a defendant is

amenable to process for purposes of a forum non conveniens analysis where the

defendant agreed to “submit to the jurisdiction statutes of the Scottish courts.”)). With

regard to Cocoon US, it was not a party to the Australian suit and did not consent to

jurisdiction there. However, Australia was an available forum for Cocoon US because

        10
           See Beard, 279 S.W.3d at 902 (Tex. App.—Dallas 2009, pet. denied) (“It is axiomatic that an
appellate court reviews actions of a trial court based on the materials before the trial court at the time it
acted.”).

                                                    12
the Agreement did not prohibit it from filing a claim in Australia, and it could have done

so. We overrule appellants’ second issue.

   1. Analysis of Private and Public Factors

       By their third issue, appellants contend that the trial court abused its discretion by

dismissing for forum non conveniens because the Gulf Oil factors do not support

dismissal. Cocoon Australia’s motion to dismiss for forum non conveniens asserted that

appellants’ breach of contract claim was “between non-Texas residents that have no

connection to Texas.”         At the forum non conveniens hearing, counsel for Cocoon

Australia argued that:        “Two of the board of directors of Military Resources are in
             [11]
Australia.          The only person here is Mr. Tinley and even he apparently lives in Los

Angeles. And the other board of director [sic], Mr. Kettler, is somewhere in Austin.

Texas has nothing to do with this.” The record reflects that Trent Telford is a director of

both Cocoon Australia corporations. The record also contains an affidavit from David

Dobbs, a member of the board of directors of MR, in which he states that he was not

asked to vote on the dissolution of MR. Cocoon Australia also submitted the affidavit of

Kevin Kettler, in which he states that his appointment as a director of MR was not

formalized and that he was never asked to vote on the dissolution of MR or on the

formation of a company to substitute for MR.

       Cocoon Australia argues that:             (1) “three of the four key witnesses with

knowledge of facts, including [a]ppellants’ Mr. Tinley, are not Texas residents”; (2)


       11
            Paragraph 10.1 of the Agreement provides that MR will be supervised by a board of directors,
initially composed of Mat Tinley, Kevin Kettler, David Dobbs, and Trent Telford. Although the record is
unclear, Cocoon’s counsel was presumably referring to Dobbs and Telford as the two directors of MR in
Australia. Telford executed the Agreement on behalf of Cocoon Australia. Richard Wilensky executed
the Agreement on behalf of MR and K2M3.


                                                  13
“[s]ince none of the companies are Texas entities, all pertinent records are located

outside of Texas”; and (3) permitting duplicate litigation causes delay, inefficiencies, and

increased costs. They further argue that the public factors favor dismissal because

when the trial court inquired about the relationship to Texas, appellants’ only response

was that some of the negotiations leading up to the Agreement occurred in Texas and

some of the potential customers were in Texas.

        Appellants contend that they each maintain offices in Texas,12 and that crucial

fact witnesses Kevin Kettler and Richard Wilensky, a representative of K2M3, reside in

Texas.

        None of the parties are Texas residents. “There is a connection to Texas when

one of the parties is a Texas resident and at least some justification for the burden to

Texans of providing judicial resources for the dispute.” Quixtar, 315 S.W.3d at 33. Of

the five witnesses with knowledge of the facts—Tinley, Kettler, Dobbs, Telford, and

Wilensky—only two (Kettler and Wilensky) are Texas residents. As the supreme court

noted in Quixtar, “[i]t is an ‘obvious conclusion’ that costs will increase when witnesses

travel great distances.” Id. at 35.

        At the forum non conveniens hearing, in response to the trial court’s comment

that he “saw no relationship to the State of Texas,” appellants’ counsel responded that

the Agreement was performable in Texas (and in “all of North America”), and the parties

agreed that Texas was the appropriate forum. A forum-selection clause is considered

as a factor in determining whether the trial court erred by dismissing a case for forum

        12
           We note that the evidence supporting Cocoon US’s contention that it maintains an office in
Texas is dated October 28, 2010, after appellants filed suit in Texas. Appellants submitted the affidavit of
Tinley, dated December 14, 2010, after the forum non conveniens hearing and one day before the trial
court signed the dismissal order. Tinley’s affidavit stated that K2M3 and Cocoon US have principal
places of business in Dallas, Texas.

                                                    14
non conveniens. RSR Corp., 309 S.W.3d at 711 (citing Sarieddine, 820 S.W.2d at 839).

Even so, considering all of the foregoing, we cannot conclude that the trial court abused

its discretion.

       “[F]orum non conveniens dismissals are within the sound discretion of the trial

court and involve weighing various factors that may be difficult to quantify.” Quixtar, 315
S.W.3d at 35. We hold that the trial court did not abuse its discretion by dismissing the

claims under the doctrine of forum non conveniens. See Vinmar, 336 S.W.3d at 680.

We overrule appellants’ third issue.

                                       IV. CONCLUSION

       We affirm the order of the trial court.




                                                  DORI CONTRERAS GARZA
                                                  Justice

Delivered and filed the
28th day of June, 2012.




                                             15